Citation Nr: 1036869	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-06 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
the service-connected dermatophytosis, bilateral feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955 and from July 1956 to October 1957.  The Veteran 
passed away in March 2010.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In that decision, the RO confirmed and continued a 10 
percent rating assigned for the service-connected 
dermatophytosis, bilateral feet.  The Veteran appealed for a 
higher rating.  

The Veteran's Notice of Disagreement with that decision was 
received at the RO in August 2005.  In an October 2007 remand, 
the Board pointed out that the RO never issued a Statement of the 
Case (SOC) in response to the Veteran's NOD.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO thereafter issued an SOC 
in February 2008 and the Veteran perfected an appeal with the 
submission of a timely substantive appeal (VA Form 9), which was 
received at the RO in March 2008.  


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claims 
on appeal, the Board received notice that the Veteran died in 
March 2010, during the pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claim of entitlement to a disability 
rating in excess of 10 percent for the service-connected 
dermatophytosis, bilateral feet.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  Records from the Social Security Administration confirm 
that the Veteran died on March 7, 2010.  As a matter of law, 
Veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision). 









ORDER

The appeal is dismissed.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


